BE IT REMEMBERED:

      THAT at the term of the Honorable  Court  of  Appeals  for  the  Tenth
District of the State of Texas, held at Waco on  the  1st  day  of  January,
2014, present Chief Justice TOM GRAY  and  Justices  REX  D.  DAVIS  and  AL
SCOGGINS

      In the cause

No. 10-14-00259-CV

IN RE RANDAL REYNOLDS RAMSEY

Original Proceeding

the following order was entered on August 27, 2014:

On August 27, 2014, this Court received  relator  Randal  Reynolds  Ramsey's
petition for writ of mandamus and accompanying motion  to  stay  proceedings
in the trial court "[u]ntil  [t]his  Court  [r]esolves  [t]he  [i]ssue  [o]f
[t]he [p]ropriety [o]f  [t]he  Order  [o]n  Motion  [f]or  Temporary  Orders
Pending Appeal."  After reviewing  the  contents  of  relator's  filings,  a
response is requested to Relator's Petition for Writ of Mandamus.  See  TEX.
R. APP. P. 52.8(b).  Any response must be  filed  with  the  Clerk  of  this
Court within 28 days from the date of this letter.   Furthermore,  we  grant
relator's motion to stay proceedings in the trial court  until  this  matter
has been resolved by this Court.

      I, SHARRI ROESSLER, Clerk of  the  Court  of  Appeals  for  the  Tenth
District of Texas, at the City of Waco, hereby certify  that  the  foregoing
is a true copy of the Order entered  herein  by  this  Court  in  the  above
entitled and numbered cause as appears of record in  Minute  Book  13,  Page
232.

                                  IN WITNESS WHEREOF, I hereunto set my hand
                                  and affix the seal of said Court at  Waco,
                                  this 27th   day of August A.D. 2014.

                                  SHARRI ROESSLER, Clerk


                                  By: _____________________________________
                                       Nell Hegefeld, Deputy Clerk